Exhibit 10.1

 

CAPTIVA SOFTWARE CORPORATION

 

2003 RECRUITMENT EQUITY INCENTIVE PLAN

(AMENDING AND RESTATING THE 2003 NEW EXECUTIVE RECRUITMENT STOCK OPTION PLAN

 

ADOPTED: OCTOBER 23, 2003

AMENDED AND RESTATED: JULY 29, 2004

 

1.    PURPOSES.

 

(a) General Purpose.    The Company, by means of the Plan, seeks to retain the
services of persons not previously an employee or director of the Company, or
following a bona fide period of non-employment, as an inducement material to the
individual’s entering into employment with the Company within the meaning of
Rule 4350(i)(1)(A) of the NASD Marketplace Rules, and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

(b) Eligible Stock Award Recipients.    The persons eligible to receive Stock
Awards are the Employees of the Company and its Affiliates hired as employees of
the Company.

 

(c) Available Stock Awards.    The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Options, (ii) Restricted Stock Awards, (iii) Stock
Appreciation Rights (iv) Phantom Stock Awards and (v) Other Stock Awards.

 

2.    DEFINITIONS.

 

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Capitalization Adjustment” has the meaning ascribed to that term in Section
11(a).

 

(d) “Cause” means, with respect to a particular Participant (i) a felony
conviction of such Participant; (ii) the commission by such Participant of an
act of fraud or embezzlement against the Company or an Affiliate; (iii) such
Participant’s willful misconduct or gross negligence materially detrimental to
the Company or an Affiliate; (iv) such Participant’s continued failure to
implement reasonable requests or directions received in the course of his
service as an Employee; (v) such Participant’s wrongful dissemination or use of
confidential or proprietary information; or (vi) the intentional and habitual
neglect by such Participant of his or her duties to the Company or an Affiliate.

 

(e) “Change in Control” means or occurs upon (i) a sale or other disposition of
all or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving entity and in which the
stockholders of the Company immediately prior to such consolidation or merger
Own less than 50% of the surviving entity’s voting power immediately after the
transaction; (iii) a reverse merger in which the Company is the surviving entity
but the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, and in which the stockholders of the Company
immediately prior to such reverse merger Own less than 50% of the Company’s
voting power immediately after the transaction; and (iv) any Exchange Act Person
becoming the Owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(g) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with Section 3(c).

 

(h) “Common Stock” means the common stock of the Company, or any security of the
Company issued in substitution, exchange or lieu thereof.

 

(i) “Company” means Captiva Software Corporation, a Delaware corporation, or any
successor corporation.

 

(j) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services. However, the
term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.

 

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director shall not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave. Notwithstanding the foregoing, an approved leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy or in the written terms of the Participant’s leave of absence.

 

(l) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

 

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;

 

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

 

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

 

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

(m) “Director” means a member of the Board of Directors of the Company.

 

(n) “Disability” means, with respect to a Participant, such Participant’s
permanent and total disability within the meaning of the Company’s long-term
disability plan, as it may be amended from time to time, or, if there is no such
plan, as determined by the Committee.

 

(o) “Employee” means any person employed by the Company or an Affiliate. Service
as a Director or payment of a director’s fee by the Company or an Affiliate
shall not be sufficient to constitute “employment” by the Company or an
Affiliate. Subject to the exclusions set forth below, the term “Employee” shall
include only

 

2



--------------------------------------------------------------------------------

an individual who was hired (and advised that he or she was being hired)
directly by the Company or an Affiliate as a regular employee and who performs
regular employment services directly for the Company or an Affiliate.
Exclusions: The term “Employee” as used in the Plan shall not include an
individual who works, or who was hired to work, or who was advised that he or
she works: (1) as an independent contractor or an employee of an independent
contractor; or (2) as a temporary employee, regardless of the length of time
that he or she works at the Company or an Affiliate; or (3) through a temporary
employment agency, job placement agency, or other third party; or (4) as part of
an employee leasing arrangement between the Company or an Affiliate and any
third party. For the purposes of the Plan, the exclusions described above shall
remain in effect even if the described individual could otherwise be construed
as an employee under any applicable common law or is subsequently determined
under applicable laws to be an employee.

 

(p) “Entity” means a corporation, partnership or other entity.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the shareowners of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

 

(s) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the relevant date or, if no shares are traded on such date, then on
the last market trading day prior to the relevant date.

 

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(t) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(v) “Option” means a nonstatutory stock option granted pursuant to the Plan that
is not intended to qualify as an incentive stock option under Section 422 of the
Code and the regulations promulgated thereunder.

 

(w) “Option Agreement” means an agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

3



--------------------------------------------------------------------------------

(x) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(y) “Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 7(d).

 

(z) “Other Stock Award Agreement” means an agreement between the Company and a
holder of an Other Stock Award evidencing the terms and conditions of an
individual Other Stock Award grant. Each Other Stock Award Agreement shall be
subject to the terms and conditions of the Plan.

 

(aa) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(bb) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(cc) “Phantom Stock Award” means a right to receive shares of Common Stock which
is granted pursuant to the terms and conditions of Section 7(b).

 

(dd) “Phantom Stock Award Agreement” means an agreement between the Company and
a holder of a Phantom Stock Award evidencing the terms and conditions of an
individual Phantom Stock Award grant. Each Phantom Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

 

(ee) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).

 

(ff) “Restricted Stock Award Agreement” means an agreement between the Company
and a holder of a Restricted Stock Award evidencing the terms and conditions of
an individual Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(gg) “Plan” means this Captiva Software Corporation 2003 Recruitment Equity
Incentive Plan.

 

(hh) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(ii) “Securities Act” means the Securities Act of 1933, as amended.

 

(jj) “Stock Appreciation Right” means a right to receive the appreciation of
Common Stock which is granted pursuant to the terms and conditions of Section
7(c).

 

(kk) “Stock Appreciation Right Agreement” means an agreement between the Company
and a holder of a Stock Appreciation Right evidencing the terms and conditions
of an individual Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

 

(ll) “Stock Award” means any right granted under the Plan, including an Option,
a Restricted Stock Award, Phantom Stock, a Stock Appreciation Right and an Other
Stock Award.

 

(mm) “Stock Award Agreement” means an agreement between the Company and a holder
of a Stock Award evidencing the terms and conditions of an individual Stock
Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

4



--------------------------------------------------------------------------------

(nn) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 

3.    ADMINISTRATION.

 

(a) Administration by Board.    The Board shall administer the Plan unless and
until the Board delegates administration to a committee, as provided in Section
3(c).

 

(b) Powers of Board.    The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

(i) Subject to Section 5 herein, to determine from time to time which of the
persons eligible under the Plan shall be granted Stock Awards; when and how each
Stock Award shall be granted; what type or combination of types of Stock Award
shall be granted; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii) To amend the Plan or a Stock Award as provided in Section 12.

 

(iv) To terminate or suspend the Plan as provided in Section 13.

 

(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.

 

(vi) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by employees who are foreign nationals or
employed outside the United States.

 

(c) DELEGATION TO COMMITTEE.

 

(i) General.    The Board may delegate administration of the Plan to a Committee
or Committees of one or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

(ii) Rule 16b-3 Compliance.    In the discretion of the Board, the Committee may
consist solely of two or more Non-Employee Directors, in accordance with Rule
16b-3.

 

(d) Effect of Board’s Decision.    All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

5



--------------------------------------------------------------------------------

4.    SHARES SUBJECT TO THE PLAN.

 

(a) Share Reserve.    Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the shares of Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate five hundred thousand
(500,000) shares of Common Stock.

 

(b) Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, or if any shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited back to or repurchased by the Company,
including, but not limited to, any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, then the shares of Common Stock not acquired under such Stock Award, or
forfeited back to or repurchased by the Company, shall revert to and again
become available for issuance under the Plan. If any shares subject to a Stock
Award are not delivered to a Participant because such shares are withheld for
taxes or the Stock Award is exercised through a reduction of shares subject to
the Stock Award (i.e., “net exercised”), then the shares that are not delivered
to the Participant as a result thereof shall revert to and again become
available for issuance under the Plan. If the exercise price of any Stock Award
is satisfied by tendering shares of Common Stock held by the Participant (either
by actual delivery or attestation), then the number of shares so tendered shall
revert to and again become available for issuance under the Plan.

 

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5.    ELIGIBILITY.

 

Persons eligible for Stock Awards shall consist of Employees whose potential
contribution, in the judgment of the Committee, will benefit the future success
of the Company and/or an Affiliate. Stock Awards may be granted only to persons
not previously an Employee or Director of the Company, or following a bona fide
period of non-employment, as an inducement material to the individual’s entering
into employment with the Company within the meaning of Rule 4350(i)(1)(A) of the
NASD Marketplace Rules. In addition, notwithstanding any other provision of the
Plan to the contrary, all Stock Awards must be granted either by a majority of
the Company’s independent directors or a committee comprised of a majority of
independent directors.

 

6.    OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be designated as
nonstatutory stock options at the time of grant. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

(a) Term.    The Board shall determine the term of an Option.

 

(b) Exercise Price of an Option.    The Board, in its discretion, shall
determine the exercise price of each Option.

 

(c) Consideration.    The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable law, either (i) in
cash at the time the Option is exercised or (ii) at the discretion of the Board
(1) by delivery to the Company of other Common Stock, (2) by a “net exercise” of
the Option (as further described below) or (3) in any other form of legal
consideration that may be acceptable to the Board. Unless otherwise specifically
provided in the Option, the purchase price of Common Stock acquired pursuant to
an Option that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six (6)
months (or such longer or shorter period of time required to avoid a charge to
earnings for financial accounting purposes).

 

6



--------------------------------------------------------------------------------

In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price. With respect to any remaining balance of the aggregate
exercise price, the Company shall accept a cash payment from the Participant.
The shares of Common Stock so used to pay the exercise price of an Option under
a “net exercise” will be considered to have resulted from the exercise of the
Option, and accordingly, the Option will not again be exercisable with respect
to such shares, the shares actually delivered to the Participant, and any shares
withheld for purposes of tax withholding.

 

(d) Transferability of an Option.    An Option shall be transferable to the
extent provided in the Option Agreement. If the Option does not provide for
transferability, then the Option shall not be transferable except by (a) will,
(b) the laws of descent and distribution, or (c) upon dissolution of the
Optionholder’s marriage pursuant to a domestic relations order. Also, during the
Optionholder’s lifetime, only the Optionholder is entitled to exercise his or
her Option. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, an Optionholder may designate a
third party who, in the event of such Optionholder’s death, shall thereafter be
entitled to exercise the Option.

 

(e) Vesting Generally.    The total number of shares of Common Stock subject to
an Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(d) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.

 

(f) Termination of Continuous Service.    In the event that an Optionholder’s
Continuous Service terminates (other than for Cause or upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

 

(g) Extension of Termination Date.    An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in the Option
Agreement or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.

 

(h) Disability of Optionholder.    In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

(i) Death of Optionholder.    In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the

 

7



--------------------------------------------------------------------------------

Option may be exercised (to the extent the Optionholder was entitled to exercise
such Option as of the date of death) by the Optionholder’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the option upon the Optionholder’s death pursuant
to Section 6(c), but only within the period ending on the earlier of (1) the
date thirty-six (36) months following the date of death (or such longer or
shorter period specified in the Option Agreement) or (2) the expiration of the
term of such Option as set forth in the Option Agreement. If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.

 

(j) Termination for Cause.    In the event an Optionholder’s Continuous Service
is terminated for Cause, the Option shall terminate upon the termination date of
such Optionholder’s Continuous Service and the Optionholder is prohibited from
exercising his or her Option from and after the time of such termination.

 

(k) Early Exercise.    The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.

 

7.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a) Restricted Stock Awards.    Each Restricted Stock Award agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. At the Board’s election, shares of Common Stock may be (i) held in
book entry form subject to the Company’s instructions until any restrictions
relating to the Restricted Stock Award lapse; or (ii) evidenced by a
certificate, which certificate shall be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical, provided,
however, that each Restricted Stock Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Purchase Price.    At the time of the grant of a Restricted Stock Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Restricted Stock Award. To the extent required by applicable law,
the price to be paid by the Participant for each share of the Restricted Stock
Award will not be less than the par value of a share of Common Stock. A
Restricted Stock Award may be awarded as a stock bonus (i.e., with no cash
purchase price to be paid) to the extent permissible under applicable law.

 

(ii) Consideration.    At the time of the grant of a Restricted Stock Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Restricted Stock Award. The purchase price of Common Stock
acquired pursuant to the Restricted Stock Award shall be paid either: (i) in
cash at the time of purchase; (ii) by services rendered or to be rendered to the
Company; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion.

 

(iii) Vesting.    Shares of Common Stock acquired under a Restricted Stock Award
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iv) Termination of Participant’s Continuous Service.    In the event that a
Participant’s Continuous Service terminates, the Company shall have the right,
but not the obligation, to repurchase or otherwise reacquire for no
consideration any or all of the shares of Common Stock held by the Participant
that have not vested as of the date of termination under the terms of the
Restricted Stock Award Agreement. At the

 

8



--------------------------------------------------------------------------------

Board’s election, the repurchase right may be at the lower of: (i) the Fair
Market Value on the relevant date; or (ii) the Participant’s original cost. The
Company will not exercise its repurchase option until at least six (6) months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes) have elapsed following the purchase of the
restricted stock unless otherwise determined by the Board or provided in the
Restricted Stock Award Agreement.

 

(v) Transferability.    Rights to purchase or receive shares of Common Stock
granted under a Restricted Stock Award shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its discretion, and so long as
Common Stock awarded under the Restricted Stock Award remains subject to the
terms of the Restricted Stock Award Agreement.

 

(b) Phantom Stock.    Each Phantom Stock Award Agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of the Phantom Stock agreements may change from time to
time, and the terms and conditions of separate Phantom Stock agreements need not
be identical, provided, however, that each Phantom Stock agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Consideration.    At the time of grant of a Phantom Stock Award, the Board
will determine the consideration, if any, to be paid by the Participant upon
delivery of each share of Common Stock subject to the Phantom Stock Award. To
the extent required by applicable law, the consideration to be paid by the
Participant for each share of Common Stock subject to a Phantom Stock Award will
not be less than the par value of a share of Common Stock. The consideration may
be paid in any form permitted under applicable law.

 

(ii) Vesting.    At the time of the grant of a Phantom Stock Award, the Board
may impose such restrictions or conditions to the vesting of the Phantom Stock
Award as it, in its absolute discretion, deems appropriate.

 

(iii) Additional Restrictions.    At the time of the grant of Phantom Stock, the
Board may impose such restrictions or conditions that delay the delivery of the
consideration after its vesting as the Board, in its absolute discretion, deems
appropriate, with such terms to be contained in the Phantom Stock agreement.

 

(iv) Payment.    Phantom Stock Awards may be settled in Common Stock or in cash
or any combination of the two, or in any other form of consideration as
determined by the Board and contained in the Phantom Stock Award Agreement.

 

(v) Dividend Equivalents.    Dividend equivalents may be credited in respect of
shares covered by a Phantom Stock Award, as determined by the Board and
contained in the Phantom Stock Award Agreement. At the discretion of the Board,
such dividend equivalents may be converted into additional shares covered by the
Phantom Stock Award in such manner as determined by the Board. Any additional
shares covered by the Phantom Stock Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Phantom Stock Award Agreement to which they relate.

 

(vi) Termination of Participant’s Continuous Service.    Except as otherwise
provided in the applicable Phantom Stock Award Agreement, such portion of the
Phantom Stock Award that has not vested will be forfeited upon the Participant’s
termination of service for any reason.

 

(c) Stock Appreciation Rights.    Each Stock Appreciation Right Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Stock Appreciation Right
Agreements may change from time to time, and the terms and conditions of
separate Stock Appreciation Right Agreements need not be identical, but each
Stock Appreciation Right Agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i) Strike Price and Calculation of Appreciation.    Each Stock Appreciation
Right will be denominated in share of Common Stock equivalents. The appreciation
distribution payable on the exercise

 

9



--------------------------------------------------------------------------------

of a Stock Appreciation Right will be not greater than an amount equal to the
excess of (A) the aggregate Fair Market Value (on the date of the exercise of
the Stock Appreciation Right) of a number of shares of Common Stock equal to the
number of share of Common Stock equivalents in which the Participant is vested
under such Stock Appreciation Right and with respect to which the Participant is
exercising the Stock Appreciation Right on such date, over (B) an amount that
will be determined by the Committee at the time of grant of the Stock
Appreciation Right.

 

(ii) Vesting.    At the time of the grant of a Stock Appreciation Right, the
Board may impose such restrictions or conditions to the vesting of such Stock
Appreciate Right as it, in its absolute discretion, deems appropriate.

 

(iii) Exercise.    To exercise any outstanding Stock Appreciation Right, the
Participant must provide notice of exercise to the Company in compliance with
the provisions of the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

 

(iv) Payment.    A Stock Appreciation Right may be paid in Common Stock or in
cash or any combination of the two, or in any other form of consideration as
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

 

(v) Termination of Continuous Service.    In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement) or
(ii) the expiration of the term of the Stock Appreciation Right as set forth in
the Stock Appreciation Right Agreement. If, after termination, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
in the Stock Appreciation Right Agreement, the Stock Appreciation Right shall
terminate.

 

(d) Other Stock Awards.    Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock may be granted either
alone or in addition to Stock Awards provided for under Section 6 and the
preceding provisions of this Section 7. Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Awards and all other terms and conditions of such Awards.

 

8.    SECURITIES LAW COMPLIANCE.

 

The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Stock Awards and to issue and sell shares of Common Stock upon exercise of the
Stock Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Stock Award or any
Common Stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.

 

9.    USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.    MISCELLANEOUS.

 

(a) Acceleration of Exercisability and Vesting.    The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest

 

10



--------------------------------------------------------------------------------

in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

 

(b) Shareowner Rights.    No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c) No Employment or other Service Rights.    Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d) Investment Assurances.    The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(e) Withholding Obligations.    To the extent provided by the terms of a Stock
Award Agreement, the Participant may, with the approval of the Committee,
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under a Stock Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) tendering a cash payment; (ii) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award; provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid variable award accounting); or
(iii) delivering to the Company owned and unencumbered shares of Common Stock.

 

11.    ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a) Capitalization Adjustments.    If any change is made in, or other event
occurs with respect to, the Common Stock subject to the Plan or subject to any
Stock Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”), the Plan will be appropriately
adjusted in the class(es) and maximum

 

11



--------------------------------------------------------------------------------

number of securities subject to the Plan pursuant to Sections 4(a) and 4(b) and
the maximum number of securities subject to award to any person pursuant to
Section 5(c), and the outstanding Stock Awards will be appropriately adjusted in
the class(es) and number of securities and price per share of Common Stock
subject to such outstanding Stock Awards. The Board shall make such adjustments,
and its determination shall be final, binding and conclusive. (The conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

 

(b) Dissolution or Liquidation.    In the event of a dissolution or liquidation
of the Company, then all outstanding Stock Awards shall terminate immediately
prior to the completion of such dissolution or liquidation.

 

(c) Corporate Transaction.    In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may assume or continue any or all
Stock Awards outstanding under the Plan or may substitute similar stock awards
for Stock Awards outstanding under the Plan (it being understood that similar
stock awards include, but are not limited to, awards to acquire the same
consideration paid to the shareowners or the Company, as the case may be,
pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or the
successor’s parent company), if any, in connection with such Corporate
Transaction. In the event that any surviving corporation or acquiring
corporation does not assume or continue all such outstanding Stock Awards or
substitute similar stock awards for all such outstanding Stock Awards, then with
respect to Stock Awards that have been not assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), such Stock Awards shall terminate
if not exercised (if applicable) at or prior to such effective time, and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall (contingent upon the effectiveness of the Corporate
Transaction) lapse. With respect to any other Stock Awards outstanding under the
Plan that have not been assumed, continued or substituted, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated, unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of such Stock
Award, and such Stock Awards shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction.

 

(d) Change in Control.    A Stock Award held by any Participant whose Continuous
Service has not terminated prior to the effective time of a Change in Control
may be subject to additional acceleration of vesting and exercisability upon or
after such event as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.

 

12.    AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a) Amendment of Plan.    The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, no amendment shall be effective unless approved by
the shareowners of the Company to the extent shareowner approval is necessary to
satisfy applicable law.

 

(b) No Impairment of Rights.    Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

(c) Amendment of Stock Awards.    The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards to provide terms more
favorable than previously provided in the Stock Award

 

12



--------------------------------------------------------------------------------

Agreement, subject to any specified limits in the Plan that are not subject to
Board discretion; provided, however, that the rights under any Stock Award shall
not be impaired by any such amendment unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.

 

(d) Repricings.    Notwithstanding the foregoing, the Board may not effect at
any time (1) the reduction of the exercise price of any outstanding Option under
the Plan, (2) the cancellation of any outstanding Option under the Plan and the
grant in substitution therefor of (A) a new Option under the Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (B) a Restricted Stock Award, (C) a Stock Appreciation Right, (D)
a Phantom Stock Award, (E) an Other Stock Award, (F) cash and/or (G) other
valuable consideration (as determined by the Board, in its sole discretion), or
(3) any other action that is treated as a repricing under generally accepted
accounting principles without first obtaining shareholder approval for such
action.

 

13.    TERMINATION OR SUSPENSION OF THE PLAN.

 

(a) Plan Term.    The Board may suspend or terminate the Plan at any time. No
Stock Awards may be granted under the Plan while the Plan is suspended or after
it is terminated.

 

(b) No Impairment of Rights.    Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the consent of the Participant.

 

14.    EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board.

 

15.    CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

13